IN THE SUPREME COURT OF THE STATE OF DELAWARE

JOHN J. LONGFELLOW,                       §
                                          §     No. 352, 2016
          Defendant Below,                §
          Appellant,                      §     Court Below—Superior Court of the
                                          §     State of Delaware
          v.                              §
                                          §     Cr. ID No. 1102013113
STATE OF DELAWARE,                        §
                                          §
          Plaintiff Below,                §
          Appellee.                       §

                               Submitted: September 29, 2016
                               Decided: December 21, 2016

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                        ORDER

          This 21st day of December 2016, upon consideration of the appellant’s

opening brief, the appellee’s motion to affirm, and the Superior Court record, it

appears it appears to the Court that:

          (1)    The appellant, John J. Longfellow, filed this appeal from his

conviction and sentence on his third violation of probation (VOP). The appellee,

State of Delaware, has filed a motion to affirm the Superior Court judgment on the

ground that it is manifest on the face of Longfellow’s opening brief that the appeal

is without merit.1 We agree and affirm.



1
    Del. Supr. Ct. R. 25(a).
      (2)   On May 25, 2011, Longfellow pled guilty to Rape in the Third Degree

and was sentenced, as a Tier 3 Sex Offender, to eight years of Level V

incarceration suspended after four years for two years of Level III probation. In

2014, the Superior Court modified the sentence to add the condition that

Longfellow was to have “no contact with any minor under the age of eighteen

years.”

      (3)   On February 20, 2015 and again on April 24, 2015, Longfellow was

convicted of VOP and resentenced. On the second VOP conviction, the Superior

Court sentenced Longfellow to four years of Level V incarceration suspended after

one year for eighteen months of Level III probation.

      (4)   Longfellow was released from Level V incarceration on March 21,

2016. Approximately two months later, on May 25, 2016, Longfellow’s probation

officer filed an administrative warrant alleging that Longfellow was having contact

with a minor child. Following Longfellow’s arrest, the Superior Court, on May 26,

set a cash bail of $9,000.00 and scheduled a VOP hearing for June 10, 2016.

      (5)   At a contested VOP hearing on June 15, 2016, Longfellow was found

guilty of VOP and was resentenced to three years of Level V incarceration

suspended after eighteen months, followed by two years of Level III probation.

This appeal followed.



                                         2
       (6)    On appeal, Longfellow asked the Superior Court to prepare a

transcript of the June 15 VOP hearing at State expense. In response to the request,

the Prothonotary sent Longfellow a notice explaining that he must submit “an

Application to proceed In Forma Pauperis, with certified inmate account statement

attached, and a Motion for Transcript detailing the particularized need for same.”

It does not appear that Longfellow submitted the required application and motion

to the Superior Court. Consequently, the transcript was not prepared for the

appeal.

       (7)    On appeal, Longfellow claims that his due process rights were

violated because he “received no bail hearing or no preliminary hearing.” The

claim is not supported by the record, which reflects that the Superior Court set

Longfellow’s bail on May 26, 2016.

       (8)    Longfellow next claims that his due process rights were violated

because he did not receive written notice of the alleged VOP or disclosure of the

evidence against him. Without a transcript of the June 15 VOP hearing, the Court

has no idea if Longfellow raised the claim in the Superior Court. A claim not

raised in the trial court is reviewed only in the interests of justice and for plain

error.2 Under the plain error standard, “the error complained of must be so clearly


2
  Del. Supr. Ct. R. 8. Cassidy v. Cassidy, 689 A.2d 1182, 1184 (Del. 1997) (claims not raised in
the trial court are reviewed only in the interests of justice under Supreme Court Rule 8 and for
plain error).
                                               3
prejudicial to substantial rights as to jeopardize the fairness and integrity of the

trial process.”3

       (9)    In this case, Longfellow does not contend that he did not have actual

notice of the alleged VOP or that his counsel was unprepared to address the alleged

VOP at the June 15 hearing. Also, Longfellow does not contend that he was not in

the presence of a minor child on May 25, 2016. Under these circumstances,

Longfellow has not demonstrated that he was prejudiced as a result of the alleged

lack of written notice of the VOP or the alleged lack of disclosure of the evidence

against him.4

       NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED. The judgment of the Superior Court is AFFIRMED.

                                            BY THE COURT:

                                            /s/ James T. Vaughn, Jr.
                                                  Justice




3
 Trago v. State, 2015 WL 3885889, at *2 (Del. June 22, 2015) (quoting Wainwright v. State, 504
A.2d 1096, 1100 (Del.1986)).
4
  Mitchell v. State, 2015 WL 1306914 (Mar. 23, 2015) (citing Jenkins v. State, 8 A.3d 1147,
1153-54 (Del. 2010) (holding that defendant having actual notice of alleged violation of
probation could not complain that he did not receive written notice); Knight v. State, 2006 WL
1805865 (Del. June 28, 2006) (concluding that due process claim for lack of written notice was
without merit in the absence of any indication that the probationer or his counsel was unaware of
or unprepared to address the alleged violation of probation).
                                               4